 1
     ARNOLDO CASILLAS, ESQ., SBN 158519
     DENISSE O. GASTÉLUM, ESQ., SBN 282771
 2   CASILLAS & ASSOCIATES
 3   3777 Long Beach Blvd., Third Floor
     Long Beach, CA 90802
 4   Tel: (562) 203-3030; Fax: (323) 725-0350
 5   Email: acasillas@casillaslegal.com
            dgastelum@casillaslegal.com
 6

 7
     Attorneys for Plaintiffs, CODY ROGERS and ANNIE PLANCHON ROSSI
 8

 9                         UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11   CODY ROGERS; ANNIE             )           CASE NO. 8:19−cv−00031 DOC (ADSx)
12   PLANCHON ROSSI,                )           [Assigned to the Hon. David O. Carter]
                                    )
13                  Plaintiffs,     )           STIPULATED PROTECTIVE ORDER
14                                  )
     vs.                            )
15                                  )
16   CITY OF HUNTINGTON BEACH; )
     HUNTINGTON BEACH POLICE )
17                                              Complaint:       January 7, 2019
     DEPARTMENT; DOES 1 to 10,      )
18                                  )           Trial:           March 24, 2020
                       Defendants.  )
19
     ______________________________ )
20

21
     1.    A. PURPOSES AND LIMITATIONS
22
           Discovery in this action is likely to involve production of confidential,
23
     proprietary, or private information for which special protection from public disclosure
24
     and from use for any purpose other than prosecuting this litigation may be warranted.
25
     Accordingly, the parties hereby stipulate to and petition the Court to enter the following
26
     Stipulated Protective Order. The parties acknowledge that this Order does not confer
27
     blanket protections on all disclosures or responses to discovery and that the protection
28
                                                 1
                              STIPULATED PROTECTIVE ORDER
 1   it affords from public disclosure and use extends only to the limited information or
 2   items that are entitled to confidential treatment under the applicable legal principles.
 3   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
 4   Protective Order does not entitle them to file confidential information under seal; Civil
 5   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
 6   will be applied when a party seeks permission from the court to file material under seal.
 7   By agreeing to the terms of the protective order, neither side is thereby agreeing to
 8   produce, or otherwise waiving any objection or privilege against any request for, any
 9   particular category of information or documents mentioned in the protective order.
10         B. GOOD CAUSE STATEMENT
11         Good cause exists for entry of this order.         As Plaintiffs are seeking and
12   Defendants may produce, among other things, third party private and confidential
13   information; portions of the personnel files of the officer personnel involved in the
14   subject incident, which contains confidential information, and information the City of
15   Huntington Beach regards as official information; performance evaluations, work
16   schedules/logs and rosters, and training records for the involved officer personnel;
17   administrative investigation files, including but not limited to Detective and Crime
18   Scene Investigator(s) materials, Internal Affairs materials which contain incident
19   reports, witness statements, and other sensitive materials which the City of Huntington
20   Beach believes need special protection from public disclosure.
21         The documents identified in this Protective Order, which Defendants believe in
22   good faith constitute or embody confidential information which the City of Huntington
23   Beach maintains as strictly confidential and are otherwise generally unavailable to the
24   public, or which may be privileged or otherwise protected from disclosure under state
25   or federal statutes, court rules, case decisions, or common law, are therefore entitled to
26   heightened protection from disclosure. Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of disputes over confidentiality of
28   discovery materials, to adequately protect information the parties are entitled to keep
                                                 2
                              STIPULATED PROTECTIVE ORDER
 1   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 2   material in preparation for and in the conduct of trial, to address their handling at the
 3   end of the litigation, and serve the ends of justice, a protective order for such
 4   information is justified in this matter. It is the intent of the parties that information will
 5   not be designated as confidential for tactical reasons and that nothing be so designated
 6   without a good faith belief that it has been maintained in a confidential, non-public
 7   manner, and there is good cause why it should not be part of the public record of this
 8   case.
 9   2.      DEFINITIONS
10           2.1   Action: This pending federal law suit.
11           2.2   Challenging Party: a Party or Non-Party that challenges the designation
12   of information or items under this Order.
13           2.3   “CONFIDENTIAL” Information or Items: information (regardless of how
14   it is generated, stored or maintained) or tangible things that qualify for protection under
15   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
16   Statement.
17           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
18   support staff).
19           2.5   Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22           2.6   Disclosure or Discovery Material: all items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including, among
24   other things, testimony, transcripts, and tangible things), that are produced or generated
25   in disclosures or responses to discovery in this matter.
26           2.7   Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this Action.
                                                   3
                               STIPULATED PROTECTIVE ORDER
 1         2.8    House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4         2.9    Non-Party: any natural person, partnership, corporation, association, or
 5   other legal entity not named as a Party to this action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
 7   this Action but are retained to represent or advise a party to this Action and have
 8   appeared in this Action on behalf of that party or are affiliated with a law firm which
 9   has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11   board, departments, divisions, employees, consultants, retained experts, and Outside
12   Counsel of Record (and their support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation support
16   services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
18   their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL.”
21         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
22   from a Producing Party.
23   3.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only Protected
25   Material (as defined above), but also (1) any information copied or extracted from
26   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
27   Material; and (3) any testimony, conversations, or presentations by Parties or their
28   Counsel that might reveal Protected Material.
                                                 4
                               STIPULATED PROTECTIVE ORDER
 1         Any use of Protected Material at trial shall be governed by the orders of the trial
 2   judge. This Order does not govern the use of Protected Material at trial.
 3   4.    DURATION
 4         Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 6   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 7   the later of (1) dismissal of all claims and defenses in this Action, with or without
 8   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 9   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
10   for filing any motions or applications for extension of time pursuant to applicable law.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1       Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications for
18   which protection is not warranted are not swept unjustifiably within the ambit of this
19   Order.
20            Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper purpose
22   (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating Party
24   to sanctions.
25         5.2       Manner and Timing of Designations. Except as otherwise provided in
26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28
                                                  5
                                STIPULATED PROTECTIVE ORDER
 1   under this Order must be clearly so designated before the material is disclosed or
 2   produced.
 3         Designation in conformity with this Order requires:
 4         (a)    for information in documentary form (e.g., paper or electronic documents,
 5   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 6   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 7   “CONFIDENTIAL legend”), to each page that contains protected material. The legend
 8   must not obstruct a Party’s ability to view the contents of that document. If only a
 9   portion or portions of the material on a page qualifies for protection, the Producing
10   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
11   markings in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and before
15   the designation, all of the material made available for inspection shall be deemed
16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or
18   portions thereof, qualify for protection under this Order. Then, before producing the
19   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
20   to each page that contains Protected Material. If only a portion or portions of the
21   material on a page qualifies for protection, the Producing Party also must clearly
22   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
23         (b)    for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26         (c)    for information produced in some form other than documentary and for
27   any other tangible items, that, at a minimum, the Producing Party affix in a prominent
28   place on the exterior of the container or containers in which the information is stored
                                                 6
                              STIPULATED PROTECTIVE ORDER
 1   the legend “CONFIDENTIAL.” If only a portion or portions of the information
 2   warrants protection, the Producing Party, to the extent practicable, shall identify the
 3   protected portion(s).
 4         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material. Upon
 7   timely correction of a designation, the Receiving Party must make reasonable efforts
 8   to assure that the material is treated in accordance with the provisions of this Order.
 9         5.4         Privilege Logs. If a party withholds information that is responsive to a
10   discovery request by claiming that it is privileged or otherwise protected from
11   discovery, that party shall promptly prepare and provide a privilege log that is
12   sufficiently detailed and informative for the opposing party to assess whether a
13   document's designation as privileged is justified. See Fed.R.Civ.P. 26(b)(5). The
14   privilege log shall set forth the privilege relied upon and specify separately for each
15   document or for each category of similarly situated documents:
16               (a)      the title and description of the document, including number of pages
17                        or Bates- number range;
18               (b)      the subject matter addressed in the document;
19               (c)      the identity and position of its author(s);
20               (d)      the identity and position of all addressees and recipients;
21               (e)      the date the document was prepared and, if different, the date(s) on
22                        which it was sent to or shared with persons other than its author(s); and
23               (f)      the specific basis for the claim that the document is privileged and
24                        protected.
25         Communications involving counsel that post-date the filing of the complaint
26   need not be placed on a privilege log.
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28
                                                      7
                                   STIPULATED PROTECTIVE ORDER
 1         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 2   designation of confidentiality at any time that is consistent with the Court’s Scheduling
 3   Order.
 4         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 5   resolution process under Local Rule 37.1 et seq.
 6         6.3    Failing informal resolution between parties, the Designating Party may
 7   file and serve a Motion for a Protective Order with the Court strictly pursuant to Local
 8   Rule 37, including the Joint Stipulation Procedure. The parties agree that if the Motion
 9   for Protective Order is filed within 21 days of the written challenge (subject to
10   extension upon agreement of the Parties), the Material will retain its original
11   designation until the Court rules on the Motion for a Protective Order. If the
12   Designating Party does not file a motion within the 21-day period following a
13   challenge, the material is no longer designated as CONFIDENTIAL INFORMATION
14   for purposes of this Stipulation, but that change in designation does not bar the
15   Producing Party from subsequently filing a motion for a protective order.
16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
18   disclosed or produced by another Party or by a Non-Party in connection with this
19   Action only for prosecuting, defending, or attempting to settle this Action. Such
20   Protected Material may be disclosed only to the categories of persons and under the
21   conditions described in this Order. When the Action has been terminated, a Receiving
22   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
23         Protected Material must be stored and maintained by a Receiving Party at a
24   location and in a secure manner that ensures that access is limited to the persons
25   authorized under this Order.
26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
27   otherwise ordered by the court or permitted in writing by the Designating Party, a
28   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                                8
                              STIPULATED PROTECTIVE ORDER
 1   only to:
 2         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 3   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 4   disclose the information for this Action;
 5         (b) the officers, directors, and employees (including House Counsel) of the
 6   Receiving Party to whom disclosure is reasonably necessary for this Action;
 7         (c) Experts (as defined in this Order) of the Receiving Party to whom
 8   disclosure is reasonably necessary for this Action and who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (d) the court and its personnel;
11          (e) court reporters and their staff;
12         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
13   to whom disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (g) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
18   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
19   that the witness sign the “Acknowledgment and Agreement to Be Bound” form
20   attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
21   information unless they sign the “Acknowledgment and Agreement to Be Bound”
22   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
23   Pages of transcribed deposition testimony or exhibits to depositions that reveal
24   Protected Material may be separately bound by the court reporter and may not be
25   disclosed to anyone except as permitted under this Stipulated Protective Order; and
26         (i) any mediator or settlement officer, and their supporting personnel, mutually
27   agreed upon by any of the parties engaged in settlement discussions.
28   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                   9
                               STIPULATED PROTECTIVE ORDER
 1   OTHER LITIGATION
 2         If a Party is served with a subpoena or a court order issued in other litigation that
 3   compels disclosure of any information or items designated in this Action as
 4   “CONFIDENTIAL,” that Party must:
 5         (a)    promptly notify in writing the Designating Party. Such notification shall
 6   include a copy of the subpoena or court order;
 7         (b)    promptly notify in writing the party who caused the subpoena or order to
 8   issues in the other litigation that some or all of the material covered by the subpoena or
 9   order is subject to this Protective Order. Such notification shall include a copy of this
10   Stipulated Protective Order; and
11         (c)    cooperate with respect to all reasonable procedures south to be pursued by
12   the Designating Party whose Protected Material may be affected.
13         If the Designating Party timely seeks a protective order, the Party served with
14   the subpoena or court order shall not produce any information designated in this action
15   as “CONFIDENTIAL” before a determination by the court from which the subpoena
16   or order issued, unless the Party has obtained the Designating Party’s permission. The
17   Designating Party shall bear the burden and expense of seeking protection in that court
18   of its confidential material and nothing in these provisions should be construed as
19   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
20   directive from another court.
21   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
22   IN THIS LITIGATION
23         (a)    The terms of this Order are applicable to information produced by a Non-
24   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
25   by Non-Parties in connection with this litigation is protected by the remedies and relief
26   provided by this Order. Nothing in these provisions should be construed as prohibiting
27   a Non-Party from seeking additional protections.
28         (b)    In the event that a Party is required, by a valid discovery request, to
                                                10
                              STIPULATED PROTECTIVE ORDER
 1   produce a Non-Party’s confidential information in its possession, and the Party is
 2   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
 3   information, then the Party shall:
 4                (1)    promptly notify in writing the Requesting Party and the Non-Party
 5   that some or all of the information requested is subject to a confidentiality agreement
 6   with a Non-Party;
 7                (2)    promptly provide the Non-Party with a copy of the Stipulated
 8   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 9   specific description of the information requested; and
10                (3)    make the information requested available for inspection by the
11                Non-Party, if requested.
12         (c)    If the Non-Party fails to seek a protective order from this court within 14
13   days of receiving the notice and accompanying information, the Receiving Party may
14   produce the Non-Party’s confidential information responsive to the discovery request.
15   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
16   any information in its possession or control that is subject to the confidentiality
17   agreement with the Non-Party before a determination by the court. Absent a court order
18   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
19   in this court of its Protected Material.
20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
24   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
25   all unauthorized copies of the Protected Material, (c) inform the person or persons to
26   whom unauthorized disclosures were made of all the terms of this Order, and (d)
27   request such person or persons to execute the “Acknowledgment and Agreement to Be
28   Bound” that is attached hereto as Exhibit A.
                                                 11
                               STIPULATED PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL.
 3   When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations
 5   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
 6   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 7   established in an e-discovery order that provides for production without prior privilege
 8   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
 9   reach an agreement on the effect of disclosure of a communication or information
10   covered by the attorney-client privilege or work product protection, the parties may
11   incorporate their agreement in the stipulated protective order submitted to the court.
12   12.   MISCELLANEOUS
13         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
14   person to seek its modification by the Court in the future.
15         12.2 Right to Assert Other Objections. By stipulating to the entry of this
16   Protective Order no Party waives any right it otherwise would have to object to
17   disclosing or producing any information or item on any ground not addressed in this
18   Stipulated Protective Order. Similarly, no Party waives any right to object on any
19   ground to use in evidence of any of the material covered by this Protective Order.
20         12.3 Filing Protected Material. A Party that seeks to file under seal any
21   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
22   only be filed under seal pursuant to a court order authorizing the sealing of the specific
23   Protected Material at issue. If a Party's request to file Protected Material under seal is
24   denied by the court, then the Receiving Party may file the information in the public
25   record unless otherwise instructed by the court.
26   13.   FINAL DISPOSITION.
27         After the final disposition of this Action (as defined in paragraph 4), within 60
28   days of a written request by the Designating Party, or another period of time agreed
                                                12
                              STIPULATED PROTECTIVE ORDER
 1   upon by the parties, each Receiving Party must return all Protected Material to the
 2   Producing Party or destroy such material. As used in this subdivision, “all Protected
 3   Material” includes all copies, abstracts, compilations, summaries, and any other format
 4   reproducing or capturing any of the Protected Material. Whether the Protected Material
 5   is returned or destroyed, the Receiving Party must submit a written certification to the
 6   Producing Party (and, if not the same person or entity, to the Designating Party) by the
 7   60 day or agreed upon deadline that (1) identifies (by category, where appropriate) all
 8   the Protected Material that was returned or destroyed and (2)affirms that the Receiving
 9   Party has not retained any copies, abstracts, compilations, summaries or any other
10   format reproducing or capturing any of the Protected Material. Notwithstanding this
11   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
12   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
13   deposition and trial exhibits, expert reports, attorney work product, and consultant and
14   expert work product, even if such materials contain Protected Material. Any such
15   archival copies that contain or constitute Protected Material remain subject to this
16   Protective Order as set forth in Section 4 (DURATION).
17

18

19

20

21

22

23

24

25

26

27

28
                                               13
                              STIPULATED PROTECTIVE ORDER
 1         14.    Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
     Dated: April 12, 2019          CASILLAS & ASSOCIATES
 7

 8                                  By: /s/ Denisse O. Gastelum
                                       DENISSE O. GASTELUM
 9                                     ARNOLDO CASILLAS
10                                     Attorneys for Plaintiffs,
                                       CODY ROGERS and ANNIE PLANCHON
11                                     ROSSI
12   ///

13   ///
14   Dated: April 12, 2019          CITY OF HUNTINGTON BEACH

15                                  By: /s/ Daniel Cha
16                                  DANIEL CHA
                                    BRIAN WILLIAMS
17                                  Attorneys for Defendants,
18                                  CITY OF HUNTINGTON BEACH; HUNTINGTON
                                    BEACH POLICE DEPARTMENT
19

20

21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23   Dated: April 16, 2019                     /s/ Autumn D. Spaeth
                                          ________________________________
24                                        Hon. Autumn D. Spaeth
                                          U.S. Magistrate Judge
25                                        United States District Court
26

27

28
                                             14
                             STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   ___________ in the case of Cody Rogers, et al. v. City of Huntington Beach, et al.,
 8   Case No. 19-00031 DOC (ADS). I agree to comply with and to be bound by all the
 9   terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity
13   except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23         Date: ______________________________________
24         City and State where sworn and signed: _______________________________
25         Printed name: _______________________________
26         Signature: __________________________________
27

28
                                                15
                              STIPULATED PROTECTIVE ORDER
